Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-10 were previously pending and subject to a non-final office action mailed on Oct. 4, 2021. Claims 3, 5 and 9-10 were canceled. Claims 1-2, 4 and 6-8 are amended, claims 11-12 were newly added. Claims 1-2, 4, 6-8 and 11-12 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed January Oct. 4, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-2, 4, 6-8 and 11-12 has been withdrawn.
Applicant arguments, with respect to the 102 rejection has been fully considered and are persuasive. The 35 USC 102 of claims 1-2, 4, 6-8 and 11-12 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Noble et al., (U.S. Patent Application Publication No. 2007/0038506) as indicated in the August 4, 2021 non-final office action pages 5-9. 

The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“determine successive orders such that a delivery site of one order is a pickup site of another order or a pickup site of one order is a delivery site of another order in each of the one or more transportation work order plans, specify respective work times for each of the orders in each of the one or more transportation work order plans based on the work time information, include the specified work time in work time of each of the transportation work order plans, allocate the vehicles shown in the vehicle information to each of the plurality of orders when the one or more transportation work order plans are generated, calculate a cost for each of the one or more transportation work order plans based on the work time of each of the one or more transportation work order plans and based on the cost information, select a transportation plan from the one or more transportation work order plans based on the calculated cost, and instruct the communication device to send the selected transportation plan to the vehicle and each of the delivery site and the pickup site in the selected transportation plan, and wherein each of the vehicles perform the delivery and pickup of the goods of the orders of according to each respective selected transportation plan”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ZEINA ELCHANTI/Examiner, Art Unit 3628